Citation Nr: 1759330	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  06-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel	


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO, in part, denied service connection for arthritis with joint pain. 

In February 2007, the Veteran testified at a personal hearing before a now retired Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.  Although given the opportunity to request another hearing, he declined to do so.

The case came before the Board again in April 2010. At that time, the Board denied a claim of service connection for arthritis and joint pain of multiple joints, other than the lumbar spine.

In an effort to simplify matters, and to manage the Veteran's claims in a light most beneficial to him, and to comport with his intentions, the issue of entitlement to service connection for a low back disability, once considered as part and parcel of the issue of entitlement to service connection for arthritis and joint pain of multiple joints, was separated from the broader issue of entitlement to service connection for arthritis and joint pain of multiple joints, as noted in the Board's April 2010 decision/remand.  That issue was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development of the record.

Upon completion of the requested development, the case was returned to the Board. In a January 2011 decision, the Board denied the Veteran's claim of service connection for a disability of the lumbar spine.

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, while his claim was pending at the Court, the Secretary of VA and the Veteran, via his counsel (the parties) filed a Joint Motion to vacate the Board's January 2011 decision and remand the matter back to the Board for compliance with the directives set forth in the joint motion.

In October 2011, the Court signed an Order granting the joint motion to vacate the January 2011 Board decision, and the case was sent back to the Board on remand.

In August 2012 and June 2016, the Board remanded the appeal for further development.  It is once again before the Board for consideration.


FINDINGS OF FACT

1. The Veteran's schmorl's node at the superior end plate of L2 is a congenital defect. 

2.  The Veteran did not experience a superimposed disease or injury during active service that resulted in an additional disability or aggravation of his congenital schmorl's node at the superior end plate of L2.

3.  The Veteran's post-service lumbar spine diagnoses have not been related to any aspect of his service.  


CONCLUSIONS OF LAW

1.  The Veteran's schmorl's node at the superior end plate of L2 is a congenital defect and was not aggravated during active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. §§ 3.303(c), 4.9 (2017).

2.  The criteria for service connection for a disability of the lumbar spine are not met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.303, 3.309 (2017).
		

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim. Significantly, the Veteran was afforded several VA examinations and several medical opinions have been obtained, most recently in September 2016.   The Board finds the most recent September 2016 VA medical opinion to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered. The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

The Board also finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's August 2012 and June 2016 remand directives. Specifically, the August 2012 remand directed the RO to obtain outstanding medical records from the Social Security Administration (which was accomplished in September 2015) and obtain a medical examination with a medical opinion (which was accomplished in December 2015).  The June 2016 remand directed the RO to obtain an addendum medical opinion (which was accomplished in September 2016). Therefore, the Board finds that the AOJ has substantially complied with the August 2012 and June 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

While there have been allegations of inadequate VA examinations/opinions prior to the most recently obtained VA addendum opinion in September 2016, since the September 2016 addendum opinion, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313  (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).

Under applicable laws and regulations, congenital or developmental defects are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9. Service connection is still permissible for such a disorder in the limited circumstance when there has been aggravation of a pre-existing condition during service by superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).


III.  Factual Background

The Veteran seeks service connection for a low back disability.  A December 1969 service treatment record (STR) notes complaints of low back pain since September, when the Veteran was admitted to the urology clinic and passed two small pin head sized stones.  On examination, the Veteran had spasm of the left lumbar paraspinous musculature and had been treated (unsuccessfully) for acute myositis. A lumbosacral spine series revealed schmorl's node superior end plate of L2 with slight disc space narrowing at L1-2. 

A January 1970 STR notes continued low back pain, despite treatment with muscle relaxants, exercise, and heat treatments.  X-rays in January 1970 revealed no evidence of compression or nerve irritation.  Another January 1970 STRs notes chronic back strain due to "boney" [sic] defect in January 1970. 

The next report of low back pain comes from private outpatient and hospital records dated in 1984.  These records show that the Veteran was treated for complaints of back pain in March 1984, and then again in October 1984 at the Emergency Room for low back pain ongoing for a week or two.  No prior history of chronic back pain since military service was reported at that time. 

The Veteran was afforded a series of VA examinations in September 1988 in conjunction with his original claim of service connection received in April 1988.  At the neurology examination, the Veteran reported low back pain that came and went and that sometimes radiated into his right lower extremity.  The impression was normal neurologic examination in an individual with headaches and low back pain, with the latter sounding mostly non-neurogenic in nature. 

At the orthopedic examination in September 1988, the Veteran reported that he developed a back ache during service in DaNang without any specific injury.  The impression was recurrent low back strains and suggestion of mild irritation but the examiner could not localize it - suspected traumatic osteoarthritis.  X-rays of the lumbosacral spine revealed satisfactory alignment of the vertebral bodies.  Intervertebral disc spaces and pedicles were unremarkable.  There were, however, minimal anterior and lateral degenerative spurs demonstrated at several levels.  There were no other significant abnormalities seen with regard to the spine. 

The Veteran testified during a hearing before a decision review officer in October 2005 that the stress and strain of military service in a combat environment resulted in a number of disabilities, to include a lumbar spine disability. 

VA outpatient treatment records from July 2006 through January 2007 show monthly treatment for low back pain with lumbar fact injections.  The impression was lumbar stenosis, lumbar radiculitis/radiculopathy, lumbar facet arthropathy, and bilateral sacroiliac pain syndrome. 

During the Board hearing in February 2007, the Veteran reported that he injured his back in Vietnam when he fell down a hill.  He reported that he was treated for three to four days at the NAS hospital.  He was told that he strained his back.  He reported that he was not treated after discharge until approximately 1989 when he had good insurance. 

At a VA examination in November 2007, the Veteran reported that he had low back pain in service, which was treated conservatively for a few days, and that he has had problem with his back ever since.  X-rays revealed some degenerative changes with narrowing of the disk spaces and L5-S1 and L4-5, with anterior and posterior spurring on the margins of the vertebrae, particularly L4.  Magnetic resonance imaging (MRI) revealed spinal stenosis at the L4-L5 disk space with some impingement on the nerve root at this level.  The impression was degenerative arthroses of lumbar spine with spinal stenosis at L4-5. 

The examiner reviewed the Veteran's claims file and noted that the Veteran was treated for lumbar strain while on active duty.  The examiner also noted that the Veteran worked in construction for many years following discharge from service. The examiner specifically noted that the STRs indicated negative findings and negative x-rays at the time of the in-service back treatment.  For that reason, the examiner opined that the Veteran's present condition was not related to any in-service condition.  Rather, the examiner opined that it was much more likely that the present back condition was due to doing heavy construction work for many years. 

As the Board pointed out in the April 2010 remand, the November 2007 VA examination was inadequate because the examiner's opinion (1) did not take into account the possible genetic defect noted in service; and, (2) the examiner assumed that the Veteran's post-service occupation involved "heavy" construction work for many years. 

As previously noted, records from 1969 and 1970 revealed schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2; and, chronic back strain due to "boney" defect.  The examiner in November 2007 found no nexus between the current disability and the in-service complaints of back pain, but did not consider whether the Veteran had an underlying bone defect. 

Furthermore, the examiner's opinion relied on the notion that the Veteran's post-service occupation of heavy construction led to his current back disability; however, there was nothing in the record at the time of the April 2010 remand to suggest that the Veteran's occupation involved heavy manual labor.  By its very nature, one would expect a career in the construction business to include manual labor, and it is certainly possible that the Veteran's career was physical in nature; however, the November 2007 opinion is provided with the assumption that the Veteran's occupation included "heavy construction" without any actual evidence of the type of construction the Veteran was involved with during his post-service years leading up to his initial claim in 1988 and thereafter. 

Accordingly, the case was returned to the RO for another VA examination.  A subsequent VA examination was provided in June 2010.  The examiner specifically indicated a review of the claims file, and the Board's April 2010 remand in particular.  The examiner's review was evident given his extensive summary of the contents of the Veteran's claims file, including STR's, post-STRs and the November 2007 VA examination report.  Regarding the STR's, the Veteran reported that he did not recall suffering any particular injury to his low back in service, but that he had been told that the pain was due to his left kidney.  The Veteran reportedly underwent a nephrectomy at some point in the late 1970s, but reported that his back pain persisted nonetheless.  The Veteran also reported that his last steady employment was in 1974 as a welder.  He reportedly worked off and on at different jobs over the years since that time, but had difficulty holding a job secondary to his back problems.  There was no indication that his work involved heavy lifting. 

The examiner referenced a February 2003 x-ray report that revealed degenerative changes and anterior spur formation throughout the lumbar spine.  Additionally, the examiner referenced the following documents: a neurosurgery consult from December 2005 noting that the Veteran's degenerative changes could explain his pain; a magnetic resonance imaging (MRI) report from January 2006 noting multilevel degenerative disc disease and facet arthrosis; and, a July 2006 pain consult note noting a history of back pain for several years. 

X-rays of the lumbar spine revealed degenerative and hypertrophic changes, slightly more pronounced than in 2005.  The examiner's impression was multilevel lumbar disc disease and facet arthrosis.  The examiner stated that he made an "extensive review of the records."  The examiner specifically noted the existence of the in-service x-ray which mentioned the Schmorl's node (which later was apparently referred to as a "boney defect").  However, the examiner also pointed out that on the remainder of his imaging exams through the years, he did not see any mention of any Schmorl's node or "boney defects."  The examiner agreed with the notation of the neurosurgeon in the claims file, "I think that his pain is likely due to degenerative changes."  The examiner noted that the Veteran did, in fact, have extensive degenerative changes throughout the spine, but that it was unlikely that the Veteran had any degenerative changes at the time of his service discharge at age 22.  Therefore, the examiner stated that he was unable to provide a nexus between any of the Veteran's low back complaints in the service and his present condition. The examiner could find no evidence of a pre-existing congenital defect or superimposed injury or disease in service that resulting in disability.

As above, in a January 2011 decision, the Board denied the Veteran's claim of service connection for a disability of the lumbar spine based, in part, on a finding that there was no pre-existing congenital defect in service.  However, the October 2011 JMR determined that the opinion of the June 2010 examiner was inadequate because it was not accompanied by a complete and sound rationale.  According to the parties, "Although the examiner does address Appellant's diagnosis of Schmorl's node in service, he does not indicate, with sound reasoning, whether this condition did or did not constitute a preexisting congenital defect."  Additionally, the parties also noted that, "While the examiner noted the findings of Schmorl's node and boney defect in service, he did not explain why that would not be related to Appellant's current disability."  As such, the case was remanded in August 2012 for additional medical opinion.

Pursuant to the August 2012 Board remand, the Veteran was afforded a new VA examination in December 2015.  Upon examination of the Veteran and review of the claims file, the December 2015 VA examiner opined that it was less likely than not that the Veteran had a lumbar spine condition that occurred in military or was caused by a superimposed injury or disease to include lumbar strain resulting in  additional low back disability during service.  Specifically, the examiner noted that the Veteran low back pain/back strain during his military service in January 1970 which was acute and transient, did not persist in military, and was not present at discharge evaluation.  The Veteran did not have any finding of low back pain/back strain until March 1984 when had low back pain diagnosed as low back syndrome.  The next occurrence was October 1984 when he had low back pain.  He had only acute and self-limited muscle strain in the military. 

The December 2015 VA examiner noted that strain does not involve the vertebral bodies or discs, and does not cause damage to them.  Strain is a typically self-limited injury to paraspinous soft tissues.  There was no evidence of degenerative arthritis (osteoarthritis, spondylosis) in service.  Degenerative arthritis (osteoarthritis, spondylosis) and degeneration of lumbosacral intervertebral disc is exceedingly common in the population at large, and typically advances slowly with age and over many years.  There is no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of degenerative arthritis (osteoarthritis, spondylosis) or degeneration of lumbosacral intervertebral disc.  

The December 2015 VA examiner also opined that the Veteran's current lumbar spine disability is not a progression of the chronic back strain diagnosed in service. The examiner noted that there was no mention of low back pain in any private health care notes until 1984, over 13 years after discharge.  The findings on examinations in 1984 show no neurologic abnormalities, and minimal back pain, with no noted reduction in range of motion.  The episode in early March 1984 was separate and distinct from in-military, and was separate and distinct from the later October 1984 episode.  The examiner noted that the April 1975 in-service radiograph of the kidneys-ureters-bladder showed that the bony structures were not remarkable, which would have been the lumbosacral spine.  In March 1984, when the Veteran fell through glass door at home and was inebriated, radiographs also showed the bones of the lumbar spine to be unremarkable, and radiographs of the pelvis showed normal joint spaces.  Furthermore, it was over 13 years after discharge before he had any complaint of low back pain that was not related to renal stone or renal infection.  While the Veteran was diagnosed with low back syndrome in March 1984, the December 2015 VA examiner found that the clinical notes do not support this diagnosis but instead support a diagnosis of low back pain, without symptoms or signs of serious medical or psychological conditions.  See Journal of Orthopaedic and Sports Physical Therapy, 2012 volume:42 issue:4 pages:A1-A57.  According to the VA examination, this condition was acute, self-limited, resolved.  It was less likely than not that the March 1984 acute episode of low back pain, incorrectly diagnosed as low back syndrome, began in or is related to active service.  It was not a progression of the chronic back strain diagnosed in service, as it occurred over 13 years later.

While the Veteran was diagnosed with low back pain in October 1984, records show that this resulted in just one week of low back pain, normal neurologic examination, and findings suggesting falsification.  The VA examination found that the October 1984 back condition was acute, self-limited, and resolved.  As such, it was less likely than not that the October 1984 acute episode of low back pain began in or is related to active service.  It was also not a progression of the chronic back strain diagnosed in service, which occurred over 13 years later.  In March 1988, the Veteran was involved in a motor vehicle accident.  No radiographs of the back were found, and no mention of back pain or problems was found.  Following the March 1988 motor vehicle accident, there were no medical records until 2002 when a March 2002 VA medical record noted left rib fractures in the accident, but also indicated that it was unclear whether he had had any lower back injury.  However, the examiner noted that the Veteran "clearly" had normal ribs during the March 1988 chest radiograph, so any rib fracture in a motor vehicle accident would have to have been after March 1988.  The examiner noted that the chest radiograph dated in March 2002 shows some deformity of the left thorax cage, strongly compatible with healed rib fractures.  This, according to the examiner, strongly suggested another motor vehicle accident about which he has not provided records.

During the Veteran's September 1988 VA examination, the impression was recurrent low back strains and a suggestion of mild irritation with an inability to localize.  As such, the December 2015 VA examiner opined that the Veteran's recurrent low back strains were clearly separate, independent, acute, and self-limited and it was less likely than not that the September 1988 acute episode of low back pain began in or is related to active service.  This was not a progression of the chronic back strain diagnosed in service as it occurred over 17 years later.  Significantly, it was noted that the September 1988 X-rays of the lumbosacral spine showed normal vertebral alignment, normal intervertebral disc spaces, normal pedicles, and minimal anterior and lateral degenerative spurs at several levels.  The examiner noted that there was no intervertebral disc space narrowing at L1-L2 or at any other level.  This strongly pointed to an over-read of the military radiograph that showed L1-L2 disc space narrowing and that the Veteran only had lumbosacral spondylosis in September 1988.  The examiner noted that degenerative arthritis (osteoarthritis, spondylosis) is exceedingly common in the population at large, and typically advances slowly with age and over many years.  According to the VA examiner, there was no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of degenerative arthritis (osteoarthritis, spondylosis).  The September 1988 physical findings were not proximately due to or the result of in-military lumbar strain and it was less likely than not that the lumbosacral spondylosis began in or is related to his less-than-two-years of active service.  It was not a progression of the chronic back strain diagnosed in service and was not caused by chronic back strain. 

The December 2015 VA examiner noted that the first finding of mild anterior wedging of L4 and T12 was in February 2003 and was noted mentioned in the September 1988 medical records.  This confirmed presence of schmorl's node superior endplate L2 and mild anterior wedging L4 and T12, not L2 but was negative for intervertebral disc space narrowing.  The fact that he had at least one motor vehicle accident and very likely at least two raised the strong probability that these are trauma related and the trauma was a post-service motor vehicle accident.  It was noted that the Veteran had normal bone density at the time of the examination so there was a low probability that they were compressive and related to osteopaenia.  It was highly unlikely to be related to any in-military injury, particularly as he had denied having an acute back injury in the past, and first finding is over 30 years after he left his brief military tour.  The examiner noted that the Veteran's post-service March 1988 motor vehicle accident was the most likely etiology of his current lumbar spine disability, though it could be related to other post-military and post-1988 trauma to lower back.  As such, the VA examiner found that it was less likely than not that the mild anterior wedging of L4 and T12 began in or was related to active service.  The examiner also found that this was not a progression of the chronic back strain diagnosed in service as a strain does not cause spinal compression fractures.  There was no peer-reviewed medical evidence showing this.

The December 2015 VA examiner noted that a December 2005 medical record showed degeneration of lumbosacral intervertebral discs [narrowing of the L2-L3, L4-L5, and L5-S1 intervertebral disc spaces; not L1-L2 intervertebral disc space]. However, the examiner noted that a strain does not involve the vertebral bodies or discs, and does not cause damage to them.  A strain is an injury to paraspinous soft tissues.  There was no evidence of degeneration of lumbosacral intervertebral disc L2-L3, L4-L5, and L5-S1 in service.  Degeneration of lumbosacral intervertebral disc is exceedingly common in the population at large, and typically advances with age and over many years. there is no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of degeneration of any level of intervertebral disc.  The current physical findings are not proximately due to or the result of in-military lumbar strain.  As such, it was less likely than not that the degeneration of lumbosacral intervertebral discs began in or is related to his less-than-two-years active service.  It was also not a progression of the chronic back strain diagnosed in service and was not caused by chronic back strain.  There was no peer-reviewed medical evidence showing this occurs.

With regard to the lumbar stenosis noted in July 2006, the December 2015 VA examiner found that this was caused by focal osteoarthritis changes [spondylosis].  As stated previously, degenerative arthritis (osteoarthritis, spondylosis) is exceedingly common in the population at large, and can cause lumbar stenosis [multiple sources including wheeless' textbook of orthopaedics, current on-line].  Thus, the December 2015 VA examiner found that it was less likely than not that the lumbar stenosis began in or is related to his less-than-two-years active service.  It was not a progression of the chronic back strain diagnosed in service and was not caused by chronic back strain.  There was no peer-reviewed medical evidence showing this occurs.

With regard to the lumbar radiculitis/radiculopathy noted in July 2006, this was diagnosed by pain specialist without clear objective findings and only subjective complaints.  According to the VA examiner, this was related to degeneration of lumbosacral intervertebral discs, though the Veteran was without any magnetic resonance image finding of this as of June 2006.  Even if he did develop lumbar radiculitis/radiculopathy, the examiner found that this could not be caused by or related to in-military acute and self-limited back strain.  Instead, it was caused by disc pressure, and was related to degeneration of lumbosacral intervertebral discs.  There was no medical evidence to suggest that strain caused, predisposed, or accelerated the development of lumbar radiculitis/radiculopathy of any level of intervertebral disc.  The current physical findings are not proximately due to or the result of in-military lumbar strain and it was less likely than not that the degeneration of lumbosacral intervertebral discs began in or was related to his less-than-two-years active service.  It was not a progression of the chronic back strain diagnosed in service and was not caused by chronic back strain.  There was no peer-reviewed medical evidence showing that this occurred.

With regard to the lumbar facet arthropathy involving L3 to S1 bilaterally diagnosed in July 2006, this related to the spondylosis, and is in essence arthritis involving the facets.  Radiologic facet joint osteoarthritis increases with age and there is no correlation with this and low back pain [multiple references including UpToDate and wheeless].  It may be a reference to myofascial pain, which is pain pertaining to or involving the fascia surrounding and associated with muscle tissue and is caused by muscular irritation.  In other words, soft tissue pain.  This is not synonymous with strain.  Myofascial pain involves focal trigger points which are not present in strain. further, myofascial pain can develop without previous strain.  There is no finding of peer-reviewed evidence showing strain causes myofascial pain or becomes myofascial pain.  It was more likely that the reference is to actual facet hypertrophic changes, which again are a form of spondylosis, and is in essence arthritis involving the facets.  As with spondylosis, it is exceedingly common in the population at large, and typically advances slowly with age and over many years.  There is no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of facet arthropathy.  As such the December 2015 VA examiner opined that the lumbar facet arthropathy involving L3 to S1 bilaterally is not proximately due to or the result of in-service lumbar strain.  It was also less likely than not that the facet arthropathy began in or is related to the Veteran's less-than-two-years active service and was not a progression of or caused by the chronic back strain diagnosed in service.  There was no peer-reviewed medical evidence showing this occurs.

With regard to the bilateral sacroiliac joint pain syndrome diagnosed in July 2006, the Veteran did not have findings of sacroiliac arthritis radiographically.  Furthermore, even if he did, sacroiliac joint pain is not related to or caused by any strain.  There is no peer-reviewed medical evidence showing this occurs.  As such, the December 2015 VA examiner opined that it was less likely than not that the sacroiliac joint pain syndrome began in or is related to his less-than-two-years active service.  It was also not a progression of the chronic back strain diagnosed in service and was not caused by chronic back strain.

With regard to the thoracic spondylosis, the examiner noted that this analysis was duplicative as to the analysis regarding lumbosacral spondylosis above.  The examiner noted that it was not until June 2010 that there were any finding of L1-L2 narrowed intervertebral disc as there was no suggestion of L1-L2 disc narrowing on magnetic resonance image or radiograph until currently.  This underscored the highly likely case of the in-military films being over-read.  As the radiograph from the Veteran's STRs, over 45 years ago, was not available for review, it was not possible to determine directly, but the fact that all of the radiographs are negative for L1-L2 disc space narrowing until 2010 very strongly supported this contention.  The examiner found that the current etiology of back pain was not back strain or even schmorl's node, but was most likely caused by or due to lumbar stenosis, lumbar facet arthropathy involving L3 to S1 bilaterally, and lumbar radiculitis/radiculopathy.  None of these conditions were present in military or until at least 30 years after military.  As such, the Veteran should not be service connected for a lumbar spine condition or for schmorl's node at superior end plate of L2 with slight disc space narrowing.

The December 2015 VA examiner further opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  Specifically, it was noted that at pre-military  January 1969 history and physical, he gave a history of kidney stone or hematuria; and had no orthopaedics problems marked.  It was noted that he was involved in a motor vehicle accident in August 1968 resulting in a 10 day hospitalization due to facial lacerations, crushed kidney, and possible broken leg or injured back (illegible handwriting).  However, as the August 1968 medical records noted no formal diagnosis for the back, the December 2015 VA examiner assumed he had no lasting back pains.  As the Veteran did have a "crushed" kidney, it was noted that he clearly had abdominal and back pains at the time of hospitalization as it is not possible to crush a kidney without having back involvement even if the pressure was from the anterior aspect.  However, the orthopaedics physical was negative.  The examiner wrote that it would be useful to see a report of radiographs that were done pre-military to see what lumbosacral findings were described; as is 45 years later would not have the actual radiographs to review to confirm presence of schmorl's node at superior end plate of L2.

The Veteran began active duty in January 1969.  As early as September 1969, there were findings of abdominal pain over bladder, red and white cells in the urine, admission to urology, and apparent passage of what was described as two small pin head sized greyish stones.  There was no analysis of the stone composition. The urinalysis in December 1969 showed a few crystals, most likely uric acid, but there was no birefringence described.  The Veteran passed uric acid stones post-military.  A December 1969 X-ray of the lumbosacral spine showed a schmorl's node at superior end plate of L2 with slight disc space narrowing L1-L2, otherwise within normal limits. 

The examiner noted that schmorl's node were first described by Schmorl in 1927. Schmorl's nodes represent an extrusion of the intervertebral disc nuclear material through the vertebral body endplate, with displacement of this material into the adjacent vertebral body.  The tissue may form a defect in the upper or lower surface of the involved vertebra, and tends to occur at the central or posterior axis of the vertebrae, near the thoracolumbar junction.  Schmorl's nodes can be seen in approximately 20 percent of magnetic resonance imaging studies in patients without back pain.  Although schmorl's nodes are associated with degenerative changes in the lower back, they are not an independent risk factor for back pain.  Many theories regarding the cause of schmorl's nodes have been postulated.  Schmorl's nodes occur when the cartilaginous endplate of the vertebral body has been disrupted, produced by an intrinsic abnormality of the plate itself or by alterations in the subchondral bone of the vertebral body.  Weak areas in the cartilaginous plate include indentation sites left during the regression of the chorda dorsalis (notochord) [note: during pre-birth development], ossification gaps, and previous vascular channels.  Subchondral bone may be weakened by numerous local and systemic processes, such as osteomalacia, paget disease, hyperparathyroidism, infection, neoplasm, trauma, and scheuermann disease.  The December 2015 VA examiner wrote that the Veteran had none of these causes.  

Furthermore, it was noted that the Veteran did not have infection of the spine at L2, and though he recently gave a history of falling down a hill, there was no finding of any real-time history of any trauma in the military files.  Whatever the cause of the damage to the cartilaginous endplate, to the subchondral bone of the vertebral body, or to both structures, a weakened area is created that is thought to be unable to resist the expansive pressure of the adjacent nucleus pulposus.  It was noted that schmorl's nodes accompanied by bone marrow changes are found more frequently in patients with back pain than in asymptomatic patients; this does not imply a cause-effect situation, but was an observation.  Schmorl nodes are generally considered to be an asymptomatic incidental finding, and are asymptomatic in the vast majority of cases.   There were some reports of symptomatic schmorl nodes with only a minority of schmorl's nodes presenting as acute onset of back or neck pain associated with the lesion, depending on location.  Nonacute asymptomatic schmorl nodes are common spinal abnormalities and are reported to occur in 38 percent to 75 percent of the population, with male predominance.  Magnetic resonance imaging is the modality of choice for the diagnosis of symptomatic schmorl nodes as other modalities do not differentiate symptomatic from asymptomatic nodes.  It was note that in symptomatic schmorl's nodes, the vertebral body marrow surrounding the schmorl's node gave a low signal intensity on T1-weighted sequences and a high signal intensity on T2-weighted and short tau inversion recovery sequences.  However, the December 2015 VA examiner wrote that this was not the case in the Veteran's magnetic resonance imaging study. 

It was also noted that the occurrence of symptomatic schmorl's nodes remains very low, less than one in one hundred.  Regarding the Veteran, there was no finding suggesting the schmorl's mode is or ever was symptomatic.  Further, there was no change in the schmorl's node over time, further pointing away from an transient symptomatic state.  Further, if it were a symptomatic schmorl's node, the Veteran would have had symptoms in the mid-line at the L2 level which he did not have.  If  the schmorl's node were developmental, it would have been present lifelong.  Unfortunately, there were no pre-military radiographs to review.  The examiner noted that, if it were related to the motor vehicle accident pre-military, then it would have become asymptomatic by the time he joined the military, as his entrance examination showed.  Schmorl's nodes do not become symptomatic, then regress, and then flare again.  The in-service findings do not suggest schmorl's node flare, for reasons explained above.

The examiner noted an August 1970 service treatment noted chronic back strain due to "boney" defect.  The examiner wrote that while the Veteran may have had back strain or back pain, the pain was not related to the presence of the schmorl's node at superior end plate of L2, which appeared to be the referenced bony defect.   The examiner wrote that there are no specific retrospective tests that could explain when a schmorl's node occurred.  As such, it could not be determined whether the L2 schmorl's node occurred at birth or at the motor vehicle accident pre-military.  There was no significant trauma that would have resulted in the occurrence of the schmorl's node in-military.

The December 2015 VA examiner further opined that it was less likely than not that the schmorl's node at superior end plate of L2 (which clearly and unmistakably existed prior to service) was aggravated beyond its natural progression in military.  As explained, the vast majority of schmorl's nodes are asymptomatic throughout their existence.  Very few are symptomatic when first occur, as noted above, and after regression they remain asymptomatic.  The Veteran had no significant trauma in military but experienced a pre-military significant trauma when involved in a motor vehicle accident.  According to the Veteran, it was more likely than not that the schmorl's nodes occurred prior to service but it was unclear whether they were always asymptomatic or whether they were the result of the pre-military motor vehicle accident in August 1968 and became asymptomatic by the time he began military.  Schmorl's nodes that are symptomatic do not become symptomatic again after they cease being symptomatic.  The vast majority of schmorl's nodes are not symptomatic at origin or ever.

The examiner went on to opined that the "slight disc space narrowing at L1-L2" was unrelated to the schmorl's node at superior end plate of L2.  While, as noted above, schmorl's nodes represent an extrusion of the intervertebral disc nuclear material through the vertebral body endplate, with displacement of this material into the adjacent vertebral body, once a disc is narrowed, it remained narrowed.  Thus, if there was a finding of a non-narrowed disc space at L1-L2, particularly on multiple films from multiple dates, it would be highly significant for an over-reading of the earlier film.  There were no in-service X-rays to review and there was not any disc space narrowing at L1-L2 noted on back radiographs done post-military until June 2010.  A September 19988 VA X-ray of the lumbosacral spine showed normal intervertebral disc spaces, i.e., no disc space narrowing anywhere.  The films of February 2003 also showed no disc space narrowing at L1-L2 or anywhere else.  A December 2005 radiographs showed narrowing of the L2-L3, L4-L5, and L5-S1 intervertebral disc spaces; not L1-L2 intervertebral disc space.  It was not until films of June 2010 when degeneration of lumbosacral intervertebral disc at L1-L2 was discovered.  Thus, there was not narrowing of L1-L2 until June 2010.  Based on all of the more recent films available for review, there was no L1-L2 disc space narrowing seen on the radiographs until June 2010.  

The examiner also opined that the current etiology of the Veteran's back pain was not back strain, or even schmorl's node, but was most likely caused by or due to lumbar stenosis, and lumbar facet arthropathy involving L3 to S1 bilaterally, and lumbar radiculitis/radiculopathy.  None of these conditions were present during the Veteran's military service or until at least 30 years after military service.  

The December 2015 VA examiner then opined that that, without radiographs at birth it was not possible to tell whether the schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2, diagnosed in service, is a congenital or developmental defect or disease but was less likely than not to be result of pre-military motor vehicle accident, as explained above.  The examiner noted that a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954).  Again, the examiner noted that the vast majority of schmorl's nodes are without any symptoms, thus would be defect.  The examiner opined that it was less likely than not that the schmorl's node at the superior end plate of L2 was symptomatic.  If it had been symptomatic, it would have been so pre-military when he experienced the motor accident which crushed left kidney and, as mentioned before, would have necessitated back involvement and back pains.

With regard to whether there was a superimposed injury or disease in service  that resulted in additional back disability, the examiner noted that STRs reflect a diagnosis of chronic back strain.  Specifically, in January 1970, the Veteran was treated with muscle relaxants, exercise, and heat due to complaints of incapacitating pain.  There was no examination, no impression, and he was referred to orthopaedics who admitted him the same day.  It was noted that the Veteran complained of low back pain, and increased pain with coughing, aggravated by flexion and heavy work, and had an unremarkable admission physical examination. Radiographs were without evidence of compression or nerve irritation.  It was not clear whether additional films were obtained or whether the films from December 1969 were available for review.  The Veteran was treated with bedrest, muscle relaxants including valium, and analgesics; improved; and after three says on the ward, was discharged to duty.  A January 1970 profile stated that he had chronic back strain due to "boney" defect.  He may have had back strain or back pain, but the pain was not related to the presence of the schmorl's node at superior end plate of L2 which appeared to be the referenced bony defect.  There was no other mention of back pain though he had numerous other health care interactions, including hospitalization for post-head suture infection, and had ample opportunity to mention the back.   At his July 1970 separation examination there was no mention of orthopaedics abnormalities or diagnosis.  In fact, he had a normal orthopaedics examination and he signed the discharge form agreeing with the findings.  No motion of low back pain was found and there was no mention of low back pain in any private health care notes until March 1984, over 13 years after discharge. 

It was noted that renal disease such as kidney stones and pyelonephritis, both of which the Veteran had, can cause pain in the flank [back pain not mid-line], and he clearly had FLANK pain with the episodes of renal stones and less so with pyelonephritis [journal of orthopaedic and sports physical therapy, 2012 volume:42 issue:4 pages:A1-A57; and other sources].  In November 1970, the Veteran was hospitalized for renal nephrolithiasis, and three days after admission he had a urinary stone analysis showing uric acid and ammonium phosphate calculus, and was diagnosed as nephrolithiasis; cystitis.  There was no mention of any back pain or problems in April or May 1971 when he was seen and eventually underwent magnuson repair of left shoulder, recurrent dislocation.  There was no mention of any back pain or problems in April 1972 when he was seen and eventually underwent repair of avulsion left biceps tendon.  There was no mention of any back pain or problems in June 1972, July 1972, 1973, or November 1974.  In April 1975,  he passed another urinary stone which on analysis was uric acid.  He did have severe pain from left flank around to suprapubic region.  However, the examiner found that this was due to passage of renal stones, which were analyzed in a laboratory.  There was no mention of any back pain or problems in January 1976, February 1976, June 1976, July 1978, or 1979.  There was no mention of any back pain or problems in February 1980 when he was seen and eventually underwent bristow type of repair for left shoulder dislocations.  There was no mention of any back pain or problems in August 1980, September 1980, December 1980, 1981, or in any evaluation around the admission for removal of screws of the left scapula in September 1981.  There was no mention of any back pain or problems in November 1981.  In February 1983, he had occult haematuria, intravenous pyelogram showing staghorn calculus left kidney occupying virtually the entire left renal pelvis with smaller calculus inferior calyx left, with deformity and shortening of left renal outline probably secondary to chronic infection.  He did have left flank pain and gross hematuria, undergoing left nephrectomy, and did well with resolution of left flank pain.  Specifically pathology records showed staghorn calculus, 2.5 centimeters (cm) by 1.5cm by 0.8cm, and had pathologic findings of chronic pyelonephritis, which is the cause of the left flank pain that resolved.  There was no flank pain, back pain, or back problems in March 1983 (when he did not want drug to suppress formation of uric acid stones), June 1983, September 1983, January 1984, or March 1984.  

Significantly, the first finding of any low back pain not caused by renal stone was March 1984 when he had a positive drug screen for benzodiazepines (not prescribed according to available notes) and tetrahydrocannabinoids (marijuana) and was diagnosed with low back syndrome.  The second finding of any low back pain not caused by renal stone was the October 1984 record when he complained of pain in the center of back for one week, and had little tenderness on back, normal neurologic, and negative straight leg raise with back pain without radiation and not better with knee flexion (which, according to the December 2015 VA examiner, suggested falsification) and was diagnosed with low back pain.  During his September 1988 urology evaluation, his only complaint was back pain, and he had multiple past examinations without costovertebral back pain or back pain.  Also, during February 2003 VA treatment, the Veteran reported that he had only had lower back pain for approximately 5-6 years, which would date to about 1997  It was also noted that the Veteran had a post-military at-work back injury; and also had at least one motor vehicle accident post-military.  As such, it was less likely as likely as not that there was a superimposed injury or disease in service that resulted in additional back disability.  

The December 2015 VA examiner concluded that the current etiology of the Veteran's back pain was not the in-service back strain or even schmorl's node, but was most likely caused by or due to lumbar stenosis, and lumbar facet arthropathy involving L3 to S1 bilaterally, and lumbar radiculitis/radiculopathy.  None of these conditions were present in military or until at least 30 years after military and, according to the examiner, should not be service connected.
.
Significantly, as was noted in the June 2016 Board remand, the December 2015 VA examiner indicated that it was more likely than not that the Veteran's schmorl's node is a defect as the vast majority of schmorl's nodes are without any symptoms.  However, the examiner indicated that very few are symptomatic when they first occur and after regression they remain asymptomatic.  Since the examiner indicated that schmorl's nodes can become symptomatic, it was unclear whether the Veteran's schmorl's nodes are in fact a disease rather than a defect.  Accordingly, the Board remanded the case again in June 2016 for a clarification opinion.	

An addendum medical opinion was obtained in September 2016.  Specifically, the December 2015 VA examiner found that the Veteran's schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-L2 diagnosed in service was a congenital or developmental defect.  The examiner noted that, while a disease "generally" refers to a condition that is considered capable of improving or deteriorating while a defect is "generally" not considered capable of improving or deteriorating, the examiner noted that "generally" does not always mean "always."  Significantly, the examiner wrote that, while the vast majority of schmorl's nodes do not ever develop inflammation and cause symptoms, a few are able to do so.
 Those that develop inflammation and cause symptoms are at the endplate of the
Vertebra, not in the center, and if the vertebral bone covering at the endplate develops a fracture, and if the disc contents rupture into the fracture, then inflammation is the result, and the inflammation is the cause of the pain.  This is not permanent, and the inflammation and, thus the pain, resolves.  This was not thought to be a recurring process.  The vast majority of schmorl's nodes are without symptoms at any time and never develop symptoms.  A defect is "generally" not
considered capable of improving or deteriorating.  The vast majority of
schmorl's nodes are asymptomatic and are incidentally found.  Schmorl's nodes
are considered a defect, not a disease (defined as an irregular or hemispherical bone defect in the upper or lower margin of the body of a vertebra.  Heritability findings suggest a genetic or embryologic etiology to the pathogenesis of schmorl's nodes. 

The September 2016 addendum opinion then went on to explain that there was no superimposed injury or disease in service that resulted in additional back disability.   The formation of a schmorl's node does not automatically imply the presence of
Pain as most schmorl's nodes are asymptomatic and it is possible for a
Schmorl's node to form without associated pain.  Although schmorl's nodes are
associated with degenerative changes in the lower back, they are not an
independent risk factor for back pain.  Schmorl's nodes can be seen in
approximately 20 percent of magnetic resonance image studies of the spine in
those without back pain.  Schmorl's nodes are not an independent risk factor
for back pain.  Their etiological significance for back pain is controversial.  Some epidemiological studies show schmorl's nodes incidence in low back pain is the same as schmorl's nodes incidence in the normal population.  Asymptomatic schmorl's nodes are extremely common, and are found in around 75 percent of autopsies at all ages, more frequently in males.  As stated previously, the schmorl's node at the superior end plate of L2 was an incidental radiographic finding in December 1969.  The schmorl's node was not symptomatic, it was incidental to the finding.  The Veteran's STRs show complaints of abdominal pain over bladder with admission to urology and intravenous pyelogram in September 1969 which did not show any filling of left ureter or pelvis and passage of two small pin head sized greyish stones, and this was clearly lower back pain related to urinary stones.  In November 1969 he unlawfully struck a non-commissioned officer and possessed marijuana, thus beginning legal system involvement.  A December 1969 urinalysis showed a few crystals, essentially negative.  A December 1969 spasm of left lumbar paraspinous muscles was treated unsuccessfully for acute myositis and thought that this was obstructive uropathy with hydronephrosis.  A December 1969 intravenous pyelogram was normal.  The Veteran was discharged in January1970 with a diagnosis of "chronic back strain."  

There were no findings of any low back pain after service.  Specifically, a July 1970 history and physical showed a normal orthopaedics exam, with no defects or diagnoses related to the back.  The first finding of low back pain not caused by rental stones after the Veteran's discharge from service is dated in March 1984,
well over ten years later. 

The VA examiner noted that left lumbar paraspinous muscles are not affected by presence of schmorl's node.  In August 1970, the Veteran was profiled for chronic back strain due to "boney" defect with no heavy lifting.  The VA examiner noted that the medical provider writing the August 1970 record had no knowledge or at best rather limited knowledge of schmorl's nodes.  As stated previously, the Veteran had only acute and self-limited muscle strain occurring in the military.  STRs showed that he was treated with bedrest,
muscle relaxants, and analgesics.  Muscle relaxants that he took included
diazepam [valium] which is well-known as a muscle relaxant used to treat
skeletal muscle spasm.  Muscle strain does not involve the vertebral bodies or discs, and does not cause damage to them.  Strain does not damage discs or cause arthritic
changes.  Muscle strain is a typically self-limited injury to paraspinous soft
tissues.  He had completely normal admission physical examination without any suggestion of neurological pain, problems, diagnosis, and without radiculopathy.  According to the examiner, "normal" means there was no tenderness anywhere and nothing to suggest he actually had a back strain.  Though he recently gave a history of falling down a hill, there was no finding of any real-time history of any trauma in the service treatment STRs.  There was also no history of any acute injury to the
back during the Veteran's military service.  Assuming by "superimposed injury or disease" that the Veteran had asymptomatic schmorl's node and had some injury, disease, or event "superimposed" on this, there was no finding in the military records of any injury or disease.  As such, the examiner opined that it would be less likely than not that the Veteran had a superimposed injury or disease in service that resulted in additional back disability in service.  Instead, the Veteran experienced  transient and self-limited lumbar strain as the only occurrence "superimposed" on his asymptomatic superior endplate of L2 schmorl's node.  Muscle strain is not a service connectable condition.  The next occurrence of any suggestion of low back strain was over 10 years later.

IV.  Analysis

The Board finds that the weight of the evidence clearly establishes that the Veteran's schmorl's node at the superior end plate of L2 is a congenital defect and was not acquired due to any incident of service.  Significantly, VA medical opinions dated in February/September 2016 argue against the in-service incurrence of the disability.  After reviewing the complete claims file, including the service records, post-STRs, and medical treatise evidence, the VA physician found that the Veteran's schmorl's node at the superior end plate of L2 is a defect.  This finding was well-supported with reference to specific information in the claims file. The VA physician observed that the Veteran was involved in a motor vehicle accident prior to his military service with a possible back injury which could be the cause of the Veteran's schmorl's node.  The VA expert also noted that medical treatise evidence explicitly characterized schmorl's node as a defect.  As the December 2015 VA examiner's report contains a fully explained and well-reasoned rationale for the stated opinion, the Board finds that it is entitled to significant probative weight. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the testimony of the Veteran that he injured his back during service and that this has resulted in additional disability.  The STRs do include complaints of low back pain, and a chronic back strain due to a bony defect was diagnosed. The Veteran has variously attributed his back symptoms in service to his kidney condition, the general rigors of service, and to a fall down a hill. The Board notes that 38 U.S.C. § 1154  (b) specifically allows combat veterans, in certain circumstances, to use lay evidence to establish service connection for a disease or injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37(2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  The Veteran must still provide competent evidence of a relationship between an injury in service and a current disability. 

Although the Board finds it competent, credible and probative that the Veteran experienced a back injury in service and stress and strain from his duties, the back conditions noted in service (acute myositis and chronic back strain) were not in fact chronic as the conditions have not been shown by the medical evidence during the time period covered by his claim.  Moreover, X-rays in service did not show degenerative changes or evidence of compression or nerve irritation.  In addition, no relevant medical records are available from the end of the Veteran's period of service in 1970 until approximately 14 years later in 1984.  During this time, the Veteran reported that he had continuity of symptoms, which he is competent to do, but there is no record of treatment or hospitalization. 

The only evidence of record in favor of the Veteran's claim is his own self-reported history of continuity of symptoms.  The Veteran is certainly competent to state that he was injured in service and experienced stress and strain in service and has had back pain ever since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  However, the Veteran's lay statements in this regard, are not entirely consistent with the other evidence of record, and raise questions regarding his credibility.  As noted above, the record is silent for post-service complaints of back pain until 1984, over a decade after discharge from service.  And, at that time, the Veteran did not report that he had been experiencing ongoing back pain for over a decade, since service separation. 

The credibility of the Veteran's testimony and the lay statements must be weighed against the other evidence of record .  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000). 

Although the Veteran insists that his current back disorder had its onset during service, the fact remains that the STRs did not show a chronic lumbar spine disability at discharge and there are no post-STRs showing any lumbar spine disability, other than schmorl's node, for 14 years after discharge.  The absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible; however, such absence is for consideration.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  And, while the Veteran is competent to report continuity of symptoms, he is not competent to provide an opinion linking his current condition, diagnosed as lumbar disc disease and facet arthrosis, to the complaints or incidents of service, as he does not possess the requisite medical expertise to make that type of medical conclusion.  In other words, the Veteran does not possess the requisite medical expertise to state that his back pain in service was the onset of his current degenerative spinal condition.  In any event, the lack of any objective evidence of post-service treatment for a back disability until 1984 is affirmative, highly probative evidence that the Veteran did not develop a chronic back disability during active duty. 

This lack of any medical evidence showing treatment for back pain until 1984, coupled with the opinions of three medical professionals who found it unlikely that the current lumbar spine disability was related to service outweighs the Veteran's competent, credible and probative reports of continuity of symptoms since service.  The Board particularly finds the medical opinion of the December 2015 VA examiner to be entitled to great probative weight as it was based on a physical examination, an extensive review of the medical history, and as an opinion with a rationale was provided.  Moreover, the evidence shows that a chronic disorder currently present was not shown in service and arthritis was not present to any degree within one year of discharge from service.  Hence, the preponderance of the evidence is against the claim of service connection for a lumbar spine disability, there is no doubt to be resolved; and service connection for a lumbar spine disability is not warranted.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Service connection for a lumbar spine disability is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


